Citation Nr: 0608574	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a valid Notice of Disagreement (NOD) was filed within 
one year of the Department of Veteran's Affairs Regional 
Office (RO) decision of March 2002.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had recognized Guerilla service from September 
1943 to August 1945.  The veteran died in March 2000.  The 
appellant is the veteran's son.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which informed the 
appellant that he had not submitted a timely appeal as to the 
issue of entitlement to burial benefits.  

The issue of entitlement to burial benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The RO issued an administrative decision on the issue of 
entitlement to burial benefits on March 2002.

2.  The correspondence from the appellant, styled as a notice 
of disagreement (NOD) was received by the RO on February 
2003.


CONCLUSION OF LAW

A notice of disagreement, with respect to an administrative 
decision dated March 2002, was timely filed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302, 20.304, 20.305, 20.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant 
case, the jurisdictional issue is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

The appellant filed an application for Burial Benefits in 
November 2001.  

The RO issued an administrative decision in March 2002 
authorizing payment for nonservice-connected burial and 
plot/interment allowance benefits in the amount of $225.00.  
In the administrative decision, the appellant was informed 
that if he disagreed with the RO's decision, he should tell 
the RO in writing and that the appellant had a year to appeal 
the decision.

In a letter dated in January 2003 and received by the RO in 
February 2003 the appellant noted that the RO's award was 
less than he requested and that he "believed this is unjust 
and unfair, since the lifetime of my father, his unclaimed 
and unpaid benefits while he was wounded during the fighting 
was not given due course. . . I hope you will understand the 
situation of our family, I beg to remain-"  A copy of the 
March 2002 administrative decision from the RO was attached 
to the appellant's letter.

The Board notes that appellate review will be initiated by a 
NOD and completed by a substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  In addition, 
a NOD shall be filed within one year from the date of the 
mailing of notice of the result of initial review or 
determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a) (2005).  Such notice must be in writing and be 
filed with the activity which entered the determination, 
usually referred to as the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 
20.300 (2005).  A NOD postmarked before the expiration of the 
one-year period will be accepted as timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305 (2005).  Further, 
the NOD may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2005).

The threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2004); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant' s authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

In this case, the Board finds that the January 2003 letter 
from the appellant is a valid NOD to the March 2002 
administrative decision.  This statement was submitted to the 
RO, it cited the March 2002 administrative decision which was 
attached to the letter, it expressed a dissatisfaction with 
the RO's decision, and provided a reason as to why he 
disagreed with the decision.  

Even though the January 2003 letter from the appellant did 
not specifically say "I want to appeal," the Board finds 
that it is clear that the appellant was dissatisfied with the 
RO's decision and wanted to appeal said decision.  Liberally 
construing the January 2003 letter, the Board finds that the 
appellant has submitted a timely NOD as to the claim for 
entitlement to burial benefits.  


ORDER

A notice of disagreement with a March 2002 administrative 
decision was timely filed.


REMAND

As stated above, in February 2003, VA received a timely 
notice of disagreement with regard to the March 2002 
administrative decision granting $225 for nonservice-
connected burial allowance, and plot and interment allowance.  
The RO has not issued a statement of the case.  The Court's 
decision in Manlincon v. West, 12 Vet. App. 238 (1999) 
indicates that remand is required when an notice of 
disagreement has been received and an statement of the case 
has not been issued.

Accordingly, the case is REMANDED for the following action:

The AMC should issue a statement of the 
case on the issue entitlement to burial 
benefits.

The appellant is informed that he has 60 days within which to 
answer the statement of the case.  If upon completion of the 
above action the decision remains adverse, the case should be 
returned, if necessary, after compliance with requisite 
appellate procedures.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


